
	
		II
		112th CONGRESS
		1st Session
		S. 1364
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2011
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To ensure the timely payment of Social Security benefits
		  in August 2011.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Social Security Benefit Protection
			 Act.
		2.Timely payment of
			 August 2011 Social Security Benefits
			(a)Guarantee of
			 social security benefit paymentsIn addition to any other
			 authority provided by law and for the purpose of ensuring that payments to
			 beneficiaries are not barred or delayed, the Secretary of the Treasury may
			 issue under chapter 31 of title 31, United States Code, obligations of the
			 United States in an amount equal to the monthly insurance benefits payable
			 under title II of the Social Security Act in August 2011.
			(b)Obligations
			 exempt from public debt limit
				(1)In
			 generalObligations issued under subsection (a) shall not be
			 taken into account in applying the limitation in section 3101(b) of title 31,
			 United States Code.
				(2)Termination of
			 exemptionParagraph (1) shall cease to apply on the earlier
			 of—
					(A)the date of the
			 enactment of the first increase in the limitation in section 3101(b) of title
			 31, United States Code, after the date of the enactment of this Act, or
					(B)August 31,
			 2011.
					
